UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) ofThe Securities Exchange Act of Date of Report (Date of earliest event reported)March 15, ENTERPRISE FINANCIAL SERVICES CORP(Exact name of registrant as specified in its charter) Delaware 001-15373 43-1706259 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 150 N. Meramec, St. Louis, Missouri 63105 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(314) 725-5500 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01. Regulation FD Disclosure. On March 15 & 16, 2010, Enterprise Financial Services Corp (the “Company”) is presenting the materials attached to this report as Exhibit 99.1 in meetings with certain analysts. ITEM 9.01. Financial Statements and
